Case 6:14-cv-02108-GKS-GJK Document 107 Filed 02/27/20 Page 1 of 1 PageID 4027
               Case: 16-16923 Date Filed: 02/24/2020 Page: 1 of 1
                  Supreme Court of the United States
                         Office of the Clerk
                     Washington, DC 20543-0001
                                                                     Scott S. Harris
                                                                     Clerk of the Court
                                                                     (202) 479-3011
                                  February 24, 2020


    Clerk
    United States Court of Appeals for the Eleventh
    Circuit
    56 Forsyth Street, N.W.
    Atlanta, GA 30303


          Re: Darrell Patterson
              v. Walgreen Co.
              No. 18-349
              (Your No. 16-16923)


    Dear Clerk:

          The Court today entered the following order in the above-entitled case:

           The petition for a writ of certiorari is denied. Justice Alito, with whom
    Justice Thomas and Justice Gorsuch join, concurring in the denial of
    certiorari. (Detached opinion).



                                            Sincerely,




                                            Scott S. Harris, Clerk
